03-13-00203-CR
               oi±)^
               01



           TO l_


           2


•si

I-*
 I
M
in




                    IJ
                    SJ
                          >
                     >    v
                    C ;
                    3     >

                    8     r


                          0
                    13    wi

                          >:
                           2
                    H
                          •i;
                 r        H


               li \ \    \ \
      en
      5



               «\W\